Exhibit 10.121

 

FIRST INVESTORS FINANCIAL SERVICES GROUP, INC.
2005 STOCK OPTION PLAN

 


ARTICLE I. ESTABLISHMENT AND PURPOSE


 

1.1                               Establishment and Purpose.  First Investors
Financial Services Group, Inc. (“First Investors”) hereby establishes the First
Investors Financial Services Group, Inc. 2005 Stock Option Plan, as set forth in
this document.  The purposes of the Plan are to attract able persons to enter
the employ of the Company, to encourage Employees to remain in the employ of the
Company and to provide motivation to Employees to put forth maximum efforts
toward the continued growth, profitability and success of the Company, by
providing incentives to such persons through the ownership and performance of
the Common Stock of First Investors.  A further purpose of the Plan is to
provide a means through which the Company may attract able persons to become
directors and officers of the Company and to provide such individuals with
incentive and reward opportunities.  Toward these objectives, Options may be
granted under the Plan to Employees, directors and other individuals serving as
officers for the Company on the terms and subject to the conditions set forth in
the Plan.

 

1.2                               Effectiveness and Term.  The Plan shall become
effective as of July 12, 2005, the date of its adoption by the Board (the
“Effective Date”), provided it is duly approved by the holders of at least a
majority of the shares of Common Stock present or represented and entitled to
vote at a meeting of the stockholders of First Investors duly held in accordance
with applicable law within twelve months after the date of adoption of the Plan
by the Board.  If the Plan is not so approved, the Plan shall terminate and any
Option granted hereunder shall be null and void.

 


ARTICLE II. DEFINITIONS


 

2.1                               “Affiliate” means (i) with respect to
Incentive Stock Options, a “parent corporation” or a “subsidiary corporation” of
First Investors, as those terms are defined in sections 424(e) and (f) of the
Code, respectively, and (ii) with respect to Nonqualified Stock Options, (A) a
“parent corporation” or a subsidiary corporation” of First Investors as defined
in (i) above, (B) a limited liability company, partnership or other entity in
which First Investors controls 50% or more of the voting power or equity
interests.

 

2.2                               “Board” means the Board of Directors of First
Investors.

 

2.3                               “Cause” means a finding by the Committee of
acts or omissions constituting willful misconduct or gross negligence in the
course of the Optionee’s employment or service with the Company.

 

2.4                               “Change of Control” means any of the following
events:

 

(a)                                  the consummation of a reorganization,
merger, consolidation or other form of business transaction or series of
business transactions, in each case, with respect to which persons who were
stockholders of First Investors immediately prior to such

 

--------------------------------------------------------------------------------


 

reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities; or

 

(b)                                 the sale, lease or disposition (in one or a
series of related transactions) by the Company of all or substantially all of
the Company’s assets to any person or its Affiliates, other than the Company or
its Affiliates; or

 

(c)                                  the approval by the Board or the
stockholders of First Investors of a complete or substantially complete
liquidation or dissolution of First Investors; or

 

(d)                                 any event similar to the foregoing that the
Committee determines in its absolute discretion would, if consummated,
materially alter the structure or business First Investors.

 

2.5                               “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations.

 

2.6                               “Committee” means the Compensation Committee
of the Board or such other committee of the Board as may be designated by the
Board to administer the Plan, which committee shall consist of two or more
members of the Board.  During such time as the Common Stock is registered under
Section 12 of the Exchange Act, each member of the Committee shall be an Outside
Director.  To the extent that no Committee exists that has the authority to
administer the Plan, the functions of the Committee shall be exercised by the
Board.

 

2.7                               “Common Stock” means the common stock of First
Investors, $0.001 par value per share, or any stock or other securities of
hereafter issued or issuable in substitution or exchange for the Common Stock.

 

2.8                               “Company” means First Investors and any
Affiliate.

 

2.9                               “Effective Date” means the date this Plan
becomes effective as provided in Section 1.2.

 

2.10                        “Employee” means an employee of the Company;
provided, however, that the term “Employee” does not include an Outside Director
or an individual performing services for the Company who is treated for tax
purposes as an independent contractor at the time of performance of the
services.

 

2.11                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.12                        “Fair Market Value” means the fair market value of
the Common Stock, as determined in good faith by the Committee or (i) if the
Common Stock is traded in the over-the-counter market, the average of the
representative closing bid and asked prices as reported by NASDAQ for the date
the Option is granted (or if there was no quoted price for such date of

 

2

--------------------------------------------------------------------------------


 

grant, then for the last preceding business day on which there was a quoted
price), or (ii) if the Common Stock is traded in the NASDAQ National Market
System, the average of the highest and lowest selling prices for such stock as
quoted on the NASDAQ National Market System for the date the Option is granted
(or if there are no sales for such date of grant, then for the last preceding
business day on which there were sales), or (iii) if the Common Stock is listed
on any national stock exchange, the average of the highest and lowest selling
prices for such stock as quoted on such exchange for the date the Option is
granted (or if there are no sales for such date of grant, then for the last
preceding business day on which there were sales).

 

2.13                        “First Investors” means First Investors Financial
Services Group, Inc., a Texas corporation, or any successor thereto.

 

2.14                        “Grant Date” means the date an Option is determined
to be effective by the Committee upon the grant of such Option.

 

2.15                        “Incentive Stock Option” means an Option that is
intended to meet the requirements of section 422(b) of the Code.

 

2.16                        “NASDAQ” means The NASDAQ Stock Market, Inc.

 

2.17                        “Nonqualified Stock Option” means an Option that is
not an Incentive Stock Option.

 

2.18                        “Option” means an option to purchase shares of
Common Stock granted to an Optionee pursuant to the Plan.  An Option may be
either an Incentive Stock Option or a Nonqualified Stock Option, as determined
by the Committee.

 

2.19                        “Option Agreement” means a written agreement between
First Investors and an Optionee that sets forth the terms, conditions,
restrictions and limitations applicable to an Option.

 

2.20                        “Optionee” means an Employee, director or officer
performing services for the Company that has been granted an Option.

 

2.21                        “Outside Director” means a member of the Board who:
(i) meets the independence requirements of the principal exchange or quotation
system upon which the shares of Common Stock are listed or quoted, (ii) from and
after the date on which the remuneration paid pursuant to the Plan becomes
subject to the deduction limitation under Section 162(m) of the Code, qualifies
as an “outside director” under Section 162(m) of the Code, (iii) qualifies as a
“non-employee director” of First Investors under Rule 16b-3, and (iv) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of shares of Common Stock to Employees.

 

2.22                        “Permitted Transferee” shall have the meaning given
such term in Section 9.4.

 

2.23                        “Plan” means this First Investors Financial Services
Group, Inc. 2005 Stock Option Plan, as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

2.24                        “Rule 16b-3” means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, or any successor
rule or regulation that may be in effect from time to time.

 

ARTICLE III.  PLAN ADMINISTRATION

 

3.1                               Plan Administrator and Discretionary
Authority.  The Plan shall be administered by the Committee.  The Committee
shall have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.  The Committee shall have all
the authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan.  Without limiting the generality of
the preceding sentence, the Committee shall have the exclusive right to: 
(i) interpret the Plan and the Option Agreements executed hereunder; (ii) decide
all questions concerning eligibility for, and the amount of, Options granted
under the Plan; (iii) construe any ambiguous provision of the Plan or any Option
Agreement; (iv) prescribe the form of Option Agreements; (v) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Option
Agreement; (vi) issue administrative guidelines as an aid to administering the
Plan and make changes in such guidelines as the Committee from time to time
deems proper; (vii) make regulations for carrying out the Plan and make changes
in such regulations as the Committee from time to time deems proper;
(viii) determine whether Options should be granted singly or in combination;
(ix) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions and limitations; (x) accelerate the exercise or vesting
of an Option when such action or actions would be in the best interests of the
Company; (xi) require Optionees to hold a stated number or percentage of shares
of Common Stock acquired pursuant to an Option for a stated period; and (xii)
take any and all other actions the Committee deems necessary or advisable for
the proper operation or administration of the Plan.  The Committee shall have
authority in its sole discretion with respect to all matters related to the
discharge of its responsibilities and the exercise of its authority under the
Plan, including without limitation its construction of the terms of the Plan and
its determination of eligibility for participation in, and the terms of Options
granted under, the Plan.  The decisions of the Committee and its actions with
respect to the Plan shall be final, conclusive and binding on all persons having
or claiming to have any right or interest in or under the Plan, including
without limitation Optionees and their respective Permitted Transferees,
estates, beneficiaries and legal representatives.

 

3.2                               Liability; Indemnification.  No member of the
Committee, nor any person to whom it has delegated authority, shall be
personally liable for any action, interpretation or determination made in good
faith with respect to the Plan or Options granted hereunder, and each member of
the Committee (or delegatee of the Committee) shall be fully indemnified and
protected by First Investors with respect to any liability he may incur with
respect to any such action, interpretation or determination, to the maximum
extent permitted by applicable law.

 

ARTICLE IV.  SHARES SUBJECT TO THE PLAN

 

4.1                               Available Shares.  Subject to adjustment as
provided in Section 4.2, the maximum number of shares of Common Stock that shall
be available for grant of Options under

 

4

--------------------------------------------------------------------------------


 

the Plan, including Incentive Stock Options, shall be 200,000 shares of Common
Stock.  Shares of Common Stock issued pursuant to the Plan may be original issue
or treasury shares or a combination of the foregoing, as the Committee, in its
sole discretion, shall from time to time determine.  During the term of this
Plan, First Investors will at all times reserve and keep available such number
of shares of Common Stock as shall be sufficient to satisfy the requirements of
the Plan.

 

4.2                               Adjustments for Recapitalizations and
Reorganizations.  If there is any change in the number or kind of shares of
Common Stock outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization, or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Common Stock as a class
without First Investors’ receipt of consideration, or if the value of
outstanding shares of Common Stock is reduced as a result of a spin-off or First
Investors’ payment of an extraordinary cash dividend, or distribution or
dividend or distribution consisting of any assets of First Investors other than
cash, the maximum number and kind of shares of Common Stock available for
issuance under the Plan, the maximum number and kind of shares of Common Stock
available for issuance under the Plan as Options, including Incentive Stock
Options, the number and kind of shares of Common Stock covered by outstanding
Options, and the price per share or the applicable market value or performance
target of such Options may be appropriately adjusted by the Committee to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Common Stock to preclude, to the extent practicable, the
enlargement or dilution of rights under such Options; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated.

 

4.3                               Adjustments for Options.  The Committee shall
have sole discretion to determine the manner in which shares of Common Stock
available for grant of Options under the Plan are counted.  Without limiting the
discretion of the Committee under this Section 4.3, unless otherwise determined
by the Committee, the following rules shall apply for the purpose of determining
the number of shares of Common Stock available for grant of Options under the
Plan:

 

(a)                                  Options.  The grant of Options shall reduce
the number of shares of Common Stock available for grant under the Plan by the
number of shares of Common Stock subject to such an Option.

 

(b)                                 Cancellation, Forfeiture and Termination. 
If any Option referred to in Section 4.3(a) is canceled or forfeited, or
terminates, expires or lapses, for any reason, the shares then subject to such
Option shall again be available for grant of Options under the Plan.

 

(c)                                  Payment of Exercise Price and Withholding
Taxes.  If previously acquired shares of Common Stock are used to pay the
exercise price of an Option, the number of shares available for grant of Options
under the Plan shall be increased by the number of shares delivered as payment
of such exercise price.  If previously acquired shares of Common Stock are used
to pay withholding taxes payable upon exercise or

 

5

--------------------------------------------------------------------------------


 

vesting of an Option, or shares of Common Stock that would be acquired upon
exercise, vesting or payment of an Option are withheld to pay withholding taxes
payable upon exercise or vesting of such Option, the number of shares available
for grant of Options under the Plan shall be increased by the number of shares
delivered or withheld as payment of such withholding taxes.

 

ARTICLE V.  ELIGIBILITY

 

The Committee shall select Optionees from those Employees, directors and
officers performing services for the Company that, in the opinion of the
Committee, are in a position to make a significant contribution to the success
of the Company.  Once a Optionee has been selected for an Option by the
Committee, the Committee shall determine the type and size of Option to be
granted to the Optionee and shall establish in the related Option Agreement the
terms, conditions, restrictions and limitations applicable to the Option, in
addition to those set forth in the Plan and the administrative guidelines and
regulations, if any, established by the Committee.

 

ARTICLE VI.  OPTIONS

 

6.1                               General.  Options may be granted in the form
of Incentive Stock Options or Nonqualified Stock Options, or a combination of
both; provided, however, that Incentive Stock Options may only be granted to
Employees.  All Options shall be subject to the terms, conditions, restrictions
and limitations of the Plan.

 

6.2                               Terms and Conditions of Options.

 

(a)                                  An Option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee. 
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition, or other
corporate transaction involving the Company.  Except as otherwise provided in
Section 6.3, the term of each Option shall be as specified by the Committee;
provided, however, that no Options shall be exercisable later than ten years
after the Grant Date.

 

(b)                                 The Committee may, in its sole discretion,
subject any Option to such other terms, conditions, restrictions and/or
limitations (including without limitation the time and conditions of exercise,
vesting or payment of an Option and restrictions on transferability of any
shares of Common Stock issued or delivered pursuant to an Option), provided they
are not inconsistent with the terms of the Plan.  The Committee may, but is not
required to, subject an Option to such conditions as it determines are necessary
or appropriate to ensure than an Option constitutes “qualified performance based
compensation” within the meaning of section 162(m) of the Code and the
regulations thereunder.  Any combination of Options may be granted at one time
and on

 

6

--------------------------------------------------------------------------------


 

more than one occasion to the same Optionee.  The Committee may permit or
require an Optionee to defer receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to the Optionee in connection
with any Option; provided, however, that any permitted deferrals shall be
structured to avoid negative tax consequences to the Optionee under Section 409A
of the Code.

 

6.3                               Restrictions Relating to Incentive Stock
Options.

 

(a)                                  Options granted in the form of Incentive
Stock Options shall, in addition to being subject to the terms and conditions of
Section 6.2, comply with section 422(b) of the Code.  To the extent the
aggregate Fair Market Value (determined as of the times the respective Incentive
Stock Options are granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all incentive stock option plans of First Investors and its
Affiliates exceeds $100,000, such excess Incentive Stock Options shall be
treated as options that do not constitute Incentive Stock Options.  The
Committee shall determine, in accordance with the applicable provisions of the
Code, which of an Optionee’s Incentive Stock Options will not constitute
Incentive Stock Options because of such limitation and shall notify the Optionee
of such determination as soon as practicable after such determination.  The
price at which a share of Common Stock may be purchased upon exercise of an
Incentive Stock Option shall be determined by the Committee, but such exercise
price shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the Grant Date.  No Incentive Stock Option shall be granted to an
Employee under the Plan if, at the time such Option is granted, such Employee
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of First Investors or an Affiliate, within the meaning of
section 422(b)(6) of the Code, unless (i) on the Grant Date of such Option, the
exercise price of such Option is at least 110% of the Fair Market Value of the
Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the Grant Date of the
Option.

 

(b)                                 Each Optionee awarded an Incentive Stock
Option shall notify First Investors in writing immediately after the date he or
she makes a disqualifying disposition of any shares of Common Stock acquired
pursuant to the exercise of such Incentive Stock Option.  A disqualifying
disposition is any disposition (including any sale) of such Common Stock before
the later of (i) two years after the Grant Date of the Incentive Stock Option or
(ii) one year after the date of exercise of the Incentive Stock Option.

 

6.4                               Exercise of Options.

 

(a)                                  Subject to the terms and conditions of the
Plan, Options shall be exercised by the delivery of a written notice of exercise
to First Investors, setting forth the number of whole shares of Common Stock
with respect to which the Option is to be exercised, accompanied by full payment
for such shares.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Upon exercise of an Option, the exercise
price of the Option shall be payable to First Investors in full either: (i) in
cash or an equivalent acceptable to the Committee, or (ii) in the sole
discretion of the Committee and in accordance with any applicable administrative
guidelines established by the Committee, by tendering one or more previously
acquired nonforfeitable, unrestricted shares of Common Stock that have been held
by the Optionee for at least six months having an aggregate Fair Market Value at
the time of exercise equal to the total exercise price, or (iii) in a
combination of the forms of payment specified in clauses (i) and (ii) above.

 

(c)                                  During such time as the Common Stock is
registered under Section 12 of the Exchange Act, to the extent permissible under
applicable law, payment of the exercise price of an Option may also be made, in
the absolute discretion of the Committee, by delivery to First Investors or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares with respect to which the Option is exercised and deliver
the sale or margin loan proceeds directly to First Investors to pay the exercise
price and any required withholding taxes.

 

(d)                                 As soon as reasonably practicable after
receipt of written notification of exercise of an Option and full payment of the
exercise price and any required withholding taxes, First Investors shall
(i) deliver to the Optionee, in the Optionee’s name or the name of the
Optionee’s designee, a stock certificate or certificates in an appropriate
aggregate amount based upon the number of shares of Common Stock purchased under
the Option, or (ii) cause to be issued in the Optionee’s name or the name of the
Optionee’s designee, in book-entry form, an appropriate number of shares of
Common Stock based upon the number of shares purchased under the Option.

 

6.5                               Termination of Employment.

 

(a)                                  Each Option Agreement embodying the award
of an Option shall set forth the extent to which the Optionee shall have the
right to exercise the Option following termination of the Optionee’s employment
or service with the Company.  Such provisions shall be determined by the
Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service.  In the event an Option Agreement does not
set forth such termination provisions, then the following provisions shall apply
with respect to such Option: if the employment or service of an Optionee shall
terminate for any reason, with or without Cause, each outstanding Option held by
the Optionee may be exercised, to the extent then vested, until the earlier of
(i) the expiration of three months from the date of such termination of
employment or service or (ii) the expiration of the term of such Option.

 

(b)                                 Notwithstanding the foregoing, an Option
will not be treated as an Incentive Stock Option unless at all times beginning
on the Grant Date and ending on the day three months (one year in the case of an
Optionee who is “disabled” within the meaning of Section 22(e)(3) of the Code)
before the date of exercise of the Option, the

 

8

--------------------------------------------------------------------------------


 

Optionee is an Employee of First Investors or an Affiliate (or a corporation or
a parent or subsidiary corporation of such corporation issuing or assuming an
option in a transaction to which Section 424(a) of the Code applies).

 

6.6                               No Repricing.  Except for adjustments made
pursuant to Section 4.2, no Option may be repriced, replaced, regranted through
cancellation or otherwise modified without stockholder approval, if the effect
would be to reduce the exercise price for the shares underlying such Option;
and, the Committee may not cancel an outstanding Option that is under water for
the purpose of granting a replacement Option of a different type.

 

6.7                               Loans.  The Committee may, in its sole
discretion, approve the extension of a loan by the Company to an Optionee who is
an Employee to assist the Optionee in paying the exercise price or purchase
price of an Option; provided, however, that no loan shall be permitted if the
extension of such loan would violate any provision of applicable law.  Any loan
will be made upon such terms and conditions as the Committee shall determine.

 

ARTICLE VII.  CHANGE OF CONTROL

 

7.1                               Vesting of Options.  Except as provided
otherwise below in this Article or in an Option Agreement at the time an Option
is granted, notwithstanding anything to the contrary in this Plan, upon any
Change of Control, any time periods, conditions or contingencies relating to the
exercise of any Option shall be automatically accelerated so that the Option may
be exercised at the effective time of the Change of Control; provided, however,
that in the event all outstanding Options are replaced as of the effective time
of a Change of Control by comparable types of awards of greater or at least
substantially equivalent value, as determined by the Committee in its sole
discretion, no such automatic acceleration shall occur except to the extent the
Committee, in its sole discretion, provides for such acceleration or unless such
acceleration is expressly provided for in connection with such replacement.

 

7.2                               Cancellation of Options.  Notwithstanding the
foregoing, on or prior to the date of a Change of Control, with respect to any
or all outstanding Options, the Committee may, without the consent of any
Optionee, require that Optionees surrender their outstanding Options in exchange
for payment by the Company, in cash, Common Stock, the securities of another
company, or a combination thereof, as determined by the Committee, in an amount
equal to the amount, if any, by which the then Fair Market Value of the shares
of Common Stock subject to the Optionee’s unexercised Options exceeds the
exercise price.

 


ARTICLE VIII.  AMENDMENT AND TERMINATION


 

8.1                               Plan Amendment and Termination.  The Board may
at any time suspend, terminate, amend or modify the Plan, in whole or in part;
provided, however, that no amendment or modification of the Plan shall become
effective without the approval of such amendment or modification by the holders
of at least a majority of the shares of Common Stock if (i) such amendment or
modification increases the maximum number of shares subject to the Plan (except
as provided in Article IV) or changes the designation or class of persons
eligible to receive Options under the Plan, or (ii) counsel for First Investors
determines that such approval is

 

9

--------------------------------------------------------------------------------


 

otherwise required by or necessary to comply with applicable law or the listing
requirements of NASDAQ or such other exchange or association on which the Common
Stock is then listed or quoted.  An amendment to the Plan shall not require
stockholder approval if it curtails rather than expands the scope of the Plan,
nor if it is made to conform the Plan to new statutory or regulatory
requirements that arise after submission of the Plan to stockholders for their
approval, such as, without limitation, changes to section 409A of the Code, or
regulations or other guidance issued thereunder.  Upon termination of the Plan,
the terms and provisions of the Plan shall, notwithstanding such termination,
continue to apply to Options granted prior to such termination.  Except as
otherwise provided herein, no suspension, termination, amendment or modification
of the Plan shall adversely affect in any material way any Option previously
granted under the Plan, without the consent of the Optionee (or the Permitted
Transferee) holding such Option.

 

8.2                               Option Amendment and Cancellation.  The
Committee may amend the terms of any outstanding Option granted pursuant to the
Plan, but except as otherwise provided herein, no such amendment shall adversely
affect in any material way the Optionee’s (or a Permitted Transferee’s) rights
under an outstanding Option without the consent of the Optionee (or the
Permitted Transferee) holding such Option.

 

ARTICLE IX.  MISCELLANEOUS

 

9.1                               Option Agreements.  After the Committee grants
an Option under the Plan to an Optionee, First Investors and the Optionee shall
enter into an Option Agreement setting forth the terms, conditions, restrictions
and limitations applicable to the Option and such other matters as the Committee
may determine to be appropriate.  The terms and provisions of the respective
Option Agreements need not be identical.  All Option Agreements shall be subject
to the provisions of the Plan, and in the event of any conflict between an
Option Agreement and the Plan, the terms of the Plan shall govern.

 

9.2                               Listing; Suspension.

 

(a)                                  As long as the Common Stock is listed on a
national securities exchange or system sponsored by a national securities
association, the issuance of any shares of Common Stock pursuant to an Option
shall be conditioned upon such shares being listed on such exchange or system. 
First Investors shall have no obligation to issue such shares unless and until
such shares are so listed, and the right to exercise any Option or other Option
with respect to such shares shall be suspended until such listing has been
effected.

 

(b)                                 If at any time counsel to First Investors or
its Affiliates shall be of the opinion that any sale or delivery of shares of
Common Stock pursuant to an Option is or may in the circumstances be unlawful or
result in the imposition of excise taxes on First Investors or its Affiliates
under the laws of any applicable jurisdiction, First Investors or its Affiliates
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise, with respect to shares of
Common Stock or Options, and the right to exercise any Option or other Option
shall be suspended

 

10

--------------------------------------------------------------------------------


 

until, in the opinion of such counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on First Investors or its
Affiliates.

 

(c)                                  Upon termination of any period of
suspension under this Section, any Option affected by such suspension that shall
not then have expired or terminated shall be reinstated as to all shares
available before such suspension and as to shares that would otherwise have
become available during the period of such suspension, but no such suspension
shall extend the term of any Option unless otherwise determined by the Committee
in its sole discretion.

 

9.3                               Additional Conditions.  Notwithstanding
anything in the Plan to the contrary:  (i) the Committee may, if it shall
determine it necessary or desirable in its sole discretion, at the time of grant
of any Option or the issuance of any shares of Common Stock pursuant to any
Option, require the recipient of the Option or such shares of Common Stock, as a
condition to the receipt thereof, to deliver to First Investors a written
representation of present intention to acquire the Option or such shares of
Common Stock for his own account for investment and not for distribution,
(ii) the certificate for shares of Common Stock issued to an Optionee may
include any legend that the Committee deems appropriate to reflect any
restrictions on transfer, and (iii) all certificates for shares of Common Stock
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or association upon which the Common Stock is then listed or quoted,
any applicable federal or state securities law, and any applicable corporate
law, and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

9.4                               Transferability.

 

(a)                                  All Options granted to an Optionee shall be
exercisable during his lifetime only by such Optionee, or if applicable, a
Permitted Transferee as provided in subsection (c) of this Section; provided,
however, that in the event of an Optionee’s legal incapacity, an Option may be
exercised by his guardian or legal representative.  When an Optionee dies, the
personal representative, beneficiary, or other person entitled to succeed to the
rights of the Optionee may acquire the rights under an Option. Any such
successor must furnish proof satisfactory to First Investors of the successor’s
entitlement to receive the rights under an Option under the Optionee’s will or
under the applicable laws of descent and distribution.

 

(b)                                 Except as otherwise provided in this
Section, no Option shall be subject to execution, attachment or similar process,
and no Option may be sold, transferred, pledged, exchanged, hypothecated or
otherwise disposed of, other than by will or pursuant to the applicable laws of
descent and distribution.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of an Option not specifically permitted by
the Plan or the Option Agreement shall be null and void and without effect.

 

11

--------------------------------------------------------------------------------


 

(c)                                  If provided in the Option Agreement,
Nonqualified Stock Options may be transferred by an Optionee to a Permitted
Transferee.  For purposes of the Plan, “Permitted Transferee” means (i) a member
of an Optionee’s immediate family, (ii) any person sharing the Optionee’s
household (other than a tenant or employee of the Optionee), (iii) trusts in
which a person listed in (i) or (ii) above has more than 50% of the beneficial
interest, (iv) a foundation in which the Optionee or a person listed in (i) or
(ii) above controls the management of assets, (v) any other entity in which the
Optionee or a person listed in (i) or (ii) above owns more than 50% of the
voting interests, provided that in the case of the preceding clauses (i) through
(v), no consideration is provided for the transfer, and (vi) any transferee
permitted under applicable securities and tax laws as determined by counsel to
First Investors.  In determining whether a person is a “Permitted Transferee,”
immediate family members shall include an Optionee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.

 

(d)                                 Incident to an Optionee’s divorce, the
Optionee may request that First Investors agree to observe the terms of a
domestic relations order which may or may not be part of a qualified domestic
relations order (as defined in Code section 414(p)) with respect to all or a
part of one or more Options made to the Optionee under the Plan.  First
Investors’ decision regarding such a request shall be made by the Committee, in
its sole and absolute discretion, based upon the best interests of First
Investors.  The Committee’s decision need not be uniform among Optionees.  As a
condition of participation, an Optionee agrees to hold First Investors harmless
from any claim that may arise out of First Investors’ observance of the terms of
any such domestic relations order.

 

9.5                               Withholding Taxes.  The Company shall be
entitled to deduct from any payment made under the Plan, regardless of the form
of such payment, the amount of all applicable income and employment taxes
required by law to be withheld with respect to such payment, may require the
Optionee to pay to the Company such withholding taxes prior to and as a
condition of the making of any payment or the issuance or delivery of any shares
of Common Stock under the Plan, and shall be entitled to deduct from any other
compensation payable to the Optionee any withholding obligations with respect to
Options.  In accordance with any applicable administrative guidelines it
establishes, the Committee may allow an Optionee to pay the amount of taxes
required by law to be withheld from or with respect to an Option by
(i) withholding shares of Common Stock from any payment of Common Stock due as a
result of such Option, or (ii) permitting the Optionee to deliver to the Company
previously acquired shares of Common Stock, in each case having an aggregate
Fair Market Value equal to the amount of such required withholding taxes.  No
payment shall be made and no shares of Common Stock shall be issued pursuant to
any Option unless and until the applicable tax withholding obligations have been
satisfied.

 

9.6                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered pursuant to the Plan or any Option
granted hereunder, provided that the Committee in its sole discretion may round
fractional shares down to the nearest whole share or settle fractional shares in
cash.

 

12

--------------------------------------------------------------------------------


 

9.7                               Notices.  All notices required or permitted to
be given or made under the Plan or pursuant to any Option Agreement (unless
provided otherwise in such Option Agreement) shall be in writing and shall be
deemed to have been duly given or made if (i) delivered personally,
(ii) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (iii) sent by prepaid overnight
courier service, or (iv) sent by telecopy or facsimile transmission, with
confirmation receipt, to the person who is to receive it at the address that
such person has theretofore specified by written notice delivered in accordance
herewith.  Such notices shall be effective (i) if delivered personally or sent
by courier service, upon actual receipt by the intended recipient, (ii) if
mailed, upon the earlier of five days after deposit in the mail or the date of
delivery as shown by the return receipt therefor, or (iii) if sent by telecopy
or facsimile transmission, when the answer back is received.  First Investors or
an Optionee may change, at any time and from time to time, by written notice to
the other, the address that it or such Optionee had theretofore specified for
receiving notices.  Until such address is changed in accordance herewith,
notices hereunder or under an Option Agreement shall be delivered or sent (i) to
an Optionee at his address as set forth in the records of the Company or (ii) to
First Investors at the principal executive offices of First Investors clearly
marked “Attention:  Stock Option Plan Administration.”

 

9.8                               Compliance with Law and Stock Exchange or
Association Requirements.  In addition, it is the intent of the First Investors
that Options designated Incentive Stock Options comply with the applicable
provisions of Section 422 of the Code, and that Options intended to constitute
“qualified performance-based awards” comply with the applicable provisions of
Section 162(m) of the Code and that any deferral of the receipt of the payment
of cash or the delivery of shares of Common Stock that the Committee may permit
or require, and any Option granted that is subject to Section 409A of the Code,
comply with the requirements of Section 409A of the Code. To the extent that any
legal requirement of Section 16 of the Exchange Act or Sections 422, 162(m) or
409A of the Code as set forth in the Plan ceases to be required under Section 16
of the Exchange Act or Sections 422, 162(m) or 409A of the Code, that Plan
provision shall cease to apply.  Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Option if it is contrary to law,
governmental regulation, or stock exchange or association requirements or modify
an Option to bring it into compliance with any government regulation or stock
exchange or association requirements.  The Committee may agree to limit its
authority under this Section.

 

9.9                               Binding Effect.  The obligations of First
Investors under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
First Investors, or upon any successor corporation or organization succeeding to
all or substantially all of the assets and business of First Investors.  The
terms and conditions of the Plan shall be binding upon each Optionee and his
Permitted Transferees, heirs, legatees, distributees and legal representatives.

 

9.10                        Severability.  If any provision of the Plan or any
Option Agreement is held to be illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining provisions of the Plan or such
agreement, as the case may be, but such provision shall be fully

 

13

--------------------------------------------------------------------------------


 

severable and the Plan or such agreement, as the case may be, shall be construed
and enforced as if the illegal or invalid provision had never been included
herein or therein.

 

9.11                        No Restriction of Corporate Action.  Nothing
contained in the Plan shall be construed to prevent First Investors or any
Affiliate from taking any corporate action (including any corporate action to
suspend, terminate, amend or modify the Plan) that is deemed by First Investors
or such Affiliate to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Options made or to be
made under the Plan.  No Optionee or other person shall have any claim against
First Investors or any Affiliate as a result of such action.

 

9.12                        Governing Law.  The Plan shall be governed by and
construed in accordance with the internal laws (and not the principles relating
to conflicts of laws) of the State of Texas except as superseded by applicable
federal law.

 

9.13                        No Right, Title or Interest in Company Assets.  No
Optionee shall have any rights as a stockholder of First Investors as a result
of participation in the Plan until the date of issuance of Common Stock in his
name.  To the extent any person acquires a right to receive payments from the
Company under the Plan, such rights shall be no greater than the rights of an
unsecured general creditor of the Company, and such person shall not have any
rights in or against any specific assets of the Company.  All Options shall be
unfunded.

 

9.14                        Risk of Participation.  Nothing contained in the
Plan shall be construed either as a guarantee by First Investors or the
Affiliates, or their respective stockholders, directors, officers or employees,
of the value of any assets of the Plan or as an agreement by First Investors or
the Affiliates, or their respective stockholders, directors, officers or
employees, to indemnify anyone for any losses, damages, costs or expenses
resulting from participation in the Plan.

 

9.15                        No Guarantee of Tax Consequences.  No person
connected with the Plan in any capacity, including without limitation First
Investors and the Affiliates and their respective directors, officers, agents
and employees, makes any representation, commitment or guarantee that any tax
treatment, including without limitation federal, state and local income, estate
and gift tax treatment, will be applicable with respect to any Options or
payments thereunder made to or for the benefit of an Optionee under the Plan or
that such tax treatment will apply to or be available to an Optionee on account
of participation in the Plan.

 

9.16                        Continued Employment.  Nothing contained in the Plan
or in any Option Agreement shall confer upon any Optionee the right to continue
in the employ or service of the Company, or interfere in any way with the rights
of the Company to terminate an Optionee’s employment at or service any time,
with or without cause.  The loss of existing or potential profit in Options will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of First Investors or an Affiliate to the Optionee.

 

9.17                        Miscellaneous.  Headings are given to the articles
and sections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material

 

14

--------------------------------------------------------------------------------


 

or relevant to the construction of the Plan or any provisions hereof.  The use
of the masculine gender shall also include within its meaning the feminine. 
Wherever the context of the Plan dictates, the use of the singular shall also
include within its meaning the plural, and vice versa.

 

IN WITNESS WHEREOF, this Plan has been executed as of the Effective Date.

 

 

FIRST INVESTORS FINANCIAL SERVICES
GROUP, INC.

 

 

 

 

 

By:

/s/ TOMMY A. MOORE, JR.

 

 

 

Name:

Tommy A. Moore, Jr.

 

 

Title:

President and

 

 

Chief Executive Officer

 

15

--------------------------------------------------------------------------------